United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1701
Issued: December 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2019 appellant filed a timely appeal from a February 12, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated January 25, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On October 25, 2016 appellant, then a 52 year-old electroplater, filed a traumatic injury
claim (Form CA-1) alleging that on January 11, 2016 she sustained injury to her left knee when
she slipped and fell in a parking lot while in the performance of duty. She did not stop work.
In a development letter dated October 27, 2016, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed and
provided a questionnaire for her completion. OWCP afforded appellant 30 days to submit the
necessary evidence. It also requested that the employing establishment provide additional
evidence including comments on whether the alleged injury occurred on employing establishment
premises and whether the parking facilities were owned, controlled, or managed by the employing
establishment. No response was received.
By decision dated December 5, 2016, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the employment incident occurred as alleged.
It concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
On October 27, 2017 appellant requested reconsideration. In support of her request, she
submitted a January 21, 2016 witness statement, wherein appellant’s coworker, M.C., noted that
she was walking with appellant and R.G., another coworker, to a parking lot on January 11, 2016
when appellant fell and hit the pavement hard. She further related that she heard a loud pop.
Appellant informed them that the uneven pavement caused her to fall.
In another witness statement of even date, R.G. similarly noted that appellant fell and hit
the uneven concrete hard, with a snapping sound. He related that he thought she might have broken
her leg due to the loud pop.
In a February 2, 2016 Occupational Safety and Health Administration (OSHA) incident
report, it noted that on January 11, 2016 appellant sustained cuts, laceration, and puncture to the
left side of her left knee when she fell on uneven pavement while walking to her vehicle.
In a February 4, 2016 medical report, Dr. Blane Graves, Board-certified in family
medicine, noted some of appellant’s medication history and provided findings on physical
examination.
In a March 29, 2017 medical report, Dr. Darius F. Mitchell, a Board-certified orthopedic
surgeon, indicated that appellant was under his care and noted her light-duty restrictions for the
next three months.

2

OWCP also received an October 8, 2017 response to its October 27, 2017 factual
development questionnaire. Appellant indicated that, while walking on January 11, 2016, she
tripped and fell on uneven pavement, with her left knee striking the pavement first and then her
left palm. She immediately experienced pain in her left knee and lacerations to her left palm, and
she had difficulty getting to her feet. Appellant indicated that her left knee swelled and bearing
weight was painful. She treated the knee with a heating pad at home. Appellant reported the
January 11, 2016 incident to her supervisor the next day, but she was told by an employing
establishment injury compensation specialist to wait on filing the Form CA-1. She related that
Dr. Sharon Evers, a Board-certified occupational medicine physician, initially examined her on
January 12, 2016 and that Dr. Mitchell subsequently diagnosed a meniscus tear in the left knee.
Appellant alleged that she also sought a second opinion from Dr. Ethan Schock, a Board-certified
orthopedic surgeon, who concluded that the nature of her meniscus tear was consistent with a fall
and twisting injury with a direct blow to the knee.
Appellant submitted physical therapy notes dated March 25 to April 28, 2016.
In a November 28, 2017 letter, the employing establishment challenged appellant’s claim,
contending that she failed to produce medical documentation establishing a valid medical
diagnosis causally related to the claimed January 11, 2016 employment incident. It noted that on
February 4, 2016 she informed Dr. Graves that her left knee pain had actually started from a car
accident a few years ago. Additionally, the employing establishment noted that Dr. Mitchell, in
his March 29, 2017 medical report, did not address anything pertaining to a work-related injury or
the reason appellant sought treatment with him.
By decision dated January 25, 2018, OWCP modified the December 5, 2016 decision,
finding that appellant had established the factual component of her claim. However, appellant’s
claim remained denied as the medical evidence of record was insufficient to establish a diagnosed
medical condition causally related to the accepted January 11, 2016 employment incident.
On January 28, 2019 appellant requested reconsideration of the January 25, 2018 decision.
In a statement dated January 23, 2019, appellant asserted that she was submitting medical
documentation proving that the fall in the employing establishment’s parking lot was the direct
cause of a meniscal tear in her left knee. No further evidence was received.
By February 12, 2019 decision, OWCP denied appellant’s January 28, 2019 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s

3
5 U.S.C. § 8128(a); see A.B., Docket No. 19-1539 (issued January 27, 2020); J.S., Docket No. 19-1203 (issued
January 22, 2020); M.E., Docket No. 18-1497 (issued March 1, 2019).

3

decision for which review is sought.4 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS).5 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.6
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.7 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.8
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.9 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.11 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.13 To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.14
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.15 The claimant must present evidence which on its face shows that OWCP made
an error. Evidence such as a detailed, well-rationalized medical report which, if submitted before
4

20 C.F.R. § 10.607(a); L.F., Docket No. 19-0324 (issued January 2, 2020); L.H., Docket No. 19-1174 (issued
December 2019).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

6

See E.H., Docket No. 19-0859 (issued December 10, 2019); M.E., supra note 3; E.R., Docket No. 09-0599 (issued
June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).
7

See 20 C.F.R. § 10.607(b); A.B. and M.E., supra note 3; Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Supra note 5 at Chapter 2.1602.5 (February 2016); G.G., Docket No. 18-1074 (issued January 7, 2019); see also
id. at § 10.607(b).
9

A.A., Docket No. 19-1219 (issued December 10, 2019); J.F., Docket No. 18-1802 (issued May 20, 2019).

10

Id.; see also L.W., Docket No. 19-1367 (issued December 19, 2019); Leona N. Travis, 43 ECAB 227 (1999).

11

J.F., supra note 9; A.A., supra note 9; Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

Id.

14

J.F., supra note 9; M.E., supra note 3; Robert G. Burns, 57 ECAB 657 (2006).

15

See G.G., supra note 8.

4

the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.16 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP.17
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim as it was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations18 and procedures19 establish a one-year time limitation for requesting
reconsideration, which begins on the date of the last OWCP merit decision. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.20
As appellant’s request for reconsideration was not received by OWCP until January 28, 2019,
more than one year after the January 25, 2018 decision, the Board finds that it was untimely filed.21
Consequently, she must demonstrate clear evidence of error on the part of OWCP.
The Board further finds that appellant has failed to demonstrate clear evidence of error on
the part of OWCP in its last merit decision. OWCP denied her traumatic injury claim, finding that
she had not submitted medical evidence including a diagnosis by a qualified physician in
connection with the accepted January 11, 2016 employment incident.22
With her request for reconsideration, appellant submitted a January 23, 2019 statement,
asserting that she had submitted further medical evidence, including Dr. Schock’s report showing
a diagnosis causally related to the accepted January 11, 2016 employment incident. The record,
however, shows that OWCP had not received said evidence at the time of its final decision. Thus,
the Board finds that the January 23, 2019 statement alone does not raise a substantial question as
to the correctness of OWCP’s last merit decision.23
Clear evidence of error is intended to represent a difficult standard.24 As previously noted,
the Board makes an independent determination of whether a claimant has submitted clear evidence
16

Supra note 5 at Chapter 2.1602.5(a) (February 2016); J.F., supra note 9; J.S., Docket No. 16-1240 (issued
December 1, 2016).
17

See Y.J., Docket No. 18-0495 (issued December 10, 2019); M.E., supra note 3.

18

Supra note 3; see Alberta Dukes, 56 ECAB 247 (2005).

19

Supra note 5 at Chapter 2.1602.4 (February 2016); see Veletta C. Coleman, 48 ECAB 367, 370 (1997).

20

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

21
See C.T., Docket No. 14-0410 (issued July 22, 2015) (reconsideration request received three days later is
untimely).
22

A.B., supra note 3.

23

See C.A., Docket No. 19-0597 (issued October 4, 2019).

24

G.D., Docket No. 19-0815 (issued January 16, 2020); K.E., Docket No. 19-1020 (issued November 5, 2019).

5

of error on the part of OWCP.25 As appellant has not submitted such evidence, the Board finds
that she has not demonstrated clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim as it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

25

W.R., Docket No. 18-1042 (issued February 12, 2019); R.C., Docket No. 17-0198 (issued January 28, 2019).

6

